



COURT OF APPEAL FOR ONTARIO

CITATION: LImage Enterprises v. 2255816
    Ontario Inc.
(Cucina Moda), 2016 ONCA 883

DATE: 20161122

DOCKET: C62104

Weiler, Rouleau and Roberts JJ.A.

BETWEEN

LImage Enterprises

Plaintiff (Respondent)

and

2255816 Ontario Inc. c.o.b. as Cucina Moda

Defendant (Appellant)

Leonard Hochberg, for the appellant

Flora Poon, for the respondent

Heard and released orally: November 8, 2016

On appeal from the judgment of Justice G. Dow of the
    Superior Court of Justice, dated April 11, 2016.

ENDORSEMENT

[1]

The appellant argues that the motion judge erred in denying the request
    for a second adjournment of the respondents motion for summary judgment.

[2]

On February 26, 2016, the matter had come to the court for hearing. Because
    the lawyer of record had advised that he was being removed as counsel of
    record, the motion was adjourned to April 11 and marked peremptory to the
    appellant Cucina Moda.

[3]

It was made clear to Mr. Sharqui, a director of the appellant who was
    present at the hearing, that by the return date he had to have either brought a
    motion for leave to represent the company himself or the corporation had to be
    represented by counsel. The motion judge also explained what peremptory to
    Cucina Moda meant in the circumstances.

[4]

When the matter returned for hearing on April 11, the judge refused the
    further request for an adjournment. He allowed Mr. Sharqui, however, to make
    submissions on the summary judgment motion. The appellant, through Mr. Sharqui,
    did not provide any evidence supporting its concerns about the amount claimed
    by the respondent. As a result, the motion judge granted summary judgment in
    favour of LImage Enterprises for the amount claimed with costs.

[5]

In our view, the appeal should be dismissed. The decision whether to
    grant an adjournment was discretionary and is owed deference on appeal. Here,
    despite being aware of the peremptory date, Cucina Moda did not take adequate
    steps to retain counsel before April 11. The case was not complex and, other
    than bald statements made in submissions by Mr. Sharqui, there was no evidence
    provided to contradict the allegations advanced in the statement of claim and
    the material filed on the motion.

[6]

We see no error in the way the motion judge exercised his discretion in
    denying the adjournment nor in his granting judgment given the absence of any
    material in support of Mr. Sharquis submissions. There was no procedural or
    substantive unfairness.

[7]

For these reasons, the appeal is dismissed. The respondent is entitled
    to its costs fixed in the amount of $5,500 inclusive of disbursements and
    applicable taxes.

K.M.
    Weiler J.A.

Paul
    Rouleau J.A.

L.B. Roberts J.A.


